Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.
	The amendment dated 04/11/2022 has been entered and carefully considered.  The examiner appreciates the amendments to the abstract and title.  In view of said amendments, the objections to the abstract and title have been withdrawn.
	Claims 1-15 are withdrawn from consideration as being directed to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (2016/0144396).
Jang discloses a method of depositing a material on a substrate using a mask assembly integrally coupled with a carrier which is configured to mount and carry a substrate (abstract).  The carrier with mask and substrate moves into the deposition chamber (0016) where deposition occurs (0048).  The substrate has a display area (0030).  However, the reference fails to specifically teach sequentially fixing a display substrate and a mask assembly.
	It is noted that a substrate is attached onto the carrier and a mask is provided on to the carrier (0016).  One skilled in the art would reasonably expect that the fixing would have been done sequentially because of the difficulty of attaching two things at once.  Nevertheless, it would have been obvious to one skilled in the art to utilize sequential fixing with the expectation of success in the absence of a showing of criticality.
	 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (2016/0144396) in view of Hong et al. (2012/0237682).  Jang fails to teach an electromagnetic chuck.
Hong teaches an in-situ mask alignment for deposition tools (title) in which a chuck is used to support a mask in relation to a substrate (abstract).  Specifically, an electromagnetic chuck 215 is used to support the mask 60 to a carrier 80 (0029).  It would have been obvious to use an electromagnetic chuck to attach the mask to a carrier in Jang with the expectation of success because Hong teaches supporting a mask to a carrier using an electromagnetic chuck.
Regarding claim 18, Hong teaches magnetic forces to hold masks and substrates together (0035).
Regarding claim 19, Hong teaches of lifting the mask from the carrier (0029).
Regarding claim 20, Hong teaches of removing the substrate from the removal chamber 50 (0025).

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive.
Applicant argues that the Jang teaches a mask integrally coupled with the carrier and thus fails to teach sequentially fixing a display substrate and a mask assembly (p.8).
The examiner disagrees.  It is specifically noted that Jang teaches that the mask is coupled with the carrier (abstract), a fact stated by the applicant.  If the mask is coupled to the carrier, then it is fixed to the carrier.
Applicant’s arguments have been considered but are not deemed persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        07/01/2022